DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
It is longer than 150 words in length
It contains the phrase “The invention provides” which can be implied
It contains several instances of the terms “comprising”, “comprises”, and “wherein” which are considered claim terminology that should be avoided.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 10 is objected to because of the following informalities: 
There is a typographical error in line which should be amended to read --…a diameter (d1)of the one or more…--.
The claim is missing a period at the end of the claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,096,858.
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the patented claims and the instant claims are minor and obvious from each other.  For example, the instant claim 1 is a broader version of the patented claim 1 (i.e., the instant claim does not include the limitations that the virtual edge face is a single continuous virtual edge face, that the rotatable elements extend beyond the edge face and are configured at a distance (d2) from the edge face from 0-100% of a diameter of the rotatable elements, or that the skin treatment head must be placed non-optimally on the skin in order to apply the tangential force as in the patented claim 1).  In the instant claim 1, all of the structural elements are included in the patented claim 1 or are obvious modifications.  Thus, any infringement over the patented claims would also infringe over the instant claims and the instant claims 1 and 3-18 do not differ from the scope of the patented claims 1-20.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the part rotations" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, and 10-14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Podolsky et al. (US 5,103,560).
As to claim 1, Podolsky discloses a skin treatment head 7 (Figs. 1-3) comprising: a treatment head surface (see illustrated Fig. 3 below); a plurality of bristles 52 (brushes 52, Fig. 1, Fig. 3, Fig. 4, col. 3,ln. 34-36) extending from the treatment head surface and defining a virtual edge face (see illustrated Fig. 1 below, where the virtual edge face is defined by the outer edges of the three brushes 52) circumferentially surrounding the plurality of bristles 52 and defining a virtual top face (see illustrated Fig. 3 below) defining a first height of the bristles 52 (see illustrated Fig. 3 below); and one or more rotatable elements 10 (Fig. 8, Fig. 9) extending from the treatment head surface and having a second height lower than the first height (see Fig. 2, Fig. 4, col. 3, ln. 34-36), such that in order to apply a tangential force to rotate the rotatable elements 10, the skin treatment head is tilted relative to a skin surface (from looking at Fig. 3, it can be seen that tilting the device will allow the rotatable element 10 to touch and roll along the skin surface).

    PNG
    media_image1.png
    185
    350
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    456
    444
    media_image2.png
    Greyscale

As to claim 6, Podolsky discloses that the one or more rotatable elements have surfaces 10 that extend at least partly beyond the virtual edge face (see illustrated Fig. 1 above).
As to claim 10, Podolsky discloses that the rotatable elements 10 have a translational freedom in one or more of (i) a direction parallel and (ii) in a direction perpendicular to the axis (A) about which the skin treatment head is configured to at least partly rotate selected from the range of 0-20% of the diameter (d1) (Podolsky discloses shoulders 12 projecting slightly beyond the maximum radius of the balls 10, which does not appear to allow any translational freedom between the balls 10 and their recesses 9. Thus, since the claim allows for 0% translational freedom, the limitation is met, see col. 2, ln. 52-59).
As to claim 11, Podolsky discloses at least three rotatable elements 10 (see Fig. 1 showing three balls).
As to claim 12, Podolsky discloses that the skin treatment head 7 comprises a first part 52 comprising said plurality of bristles and a second part 10 comprising said plurality of rotatable elements, wherein the second part is detachably associated to the first part (each brush 52 is a separate element from the rest of the head 7 and is insertable into recesses 53, see Fig. 9, col. 2, ln. 1-2; col. 3, ln. 34-36).
As to claim 13, Podolsky discloses that the skin treatment head surface is a flat surface (see Fig. 3).
As to claim 14, Podolsky discloses that the virtual top face is flat or curved based on the heights of the plurality of bristles (since the virtual top face is “virtual” and defines “a first height of the bristles”, it can be defined as a flat face defined by the height of the tallest bristles (as drawn in illustrated Fig. 3 above), or it can be defined by the height of each bristle, which would draw a curved shape due to the varying heights of the bristles 52 from the outer edge to the center (see Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Podolsky (US 5,103,560), in view of Bousfield et al. (US 2005/0015030).
As to claim 3, Podolsky discloses the claimed invention except that each of the one or more rotatable elements has a generally cylindrical shape.  However, Bousfield teaches a plurality of rotatable elements in the form of spheres (balls 36, Fig. 1), wherein the balls 36 could be replaced by cylindrical rollers (paragraph [0038]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the spherical rotatable elements of Podolsky to be cylindrical rollers, as taught by Bousfield, in order to provide a known suitable alternative type of rotatable element which accomplishes the same result of being rotatable against the surface of the skin.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Podolsky (US 5,103,560).
As to claims 7 and 8, Podolsky discloses that the rotatable elements 10 have a second height relative to the skin treatment head surface that is slightly less that the first height (the height of the bristles 52) and that the rotatable elements extend with a first length beyond the edge face about half the diameter of the rotatable elements 10 (see illustrated Fig. 1 below), but lacks detailed description as to the second height being in the range of 60-95% of the first height of the bristles (or 0.5-3 mm lower than the first height (h1) as recited in claim 4), and the first length being within the range of 5-50% of the diameter (or within 0.5-5 mm, as recited in claim 4).  However, choosing the exact dimensions of the rotatable elements relative to the bristles is considered an obvious design consideration involving only routine skill in the art.  Podolsky discloses the general conditions of the claim; specifically, the combination of rotatable balls and bristles on a treatment head, the balls extending about half their diameter beyond the edge of the bristles and the bristles’ height extending somewhat beyond the height of the balls, so that the brush can act to spread the cream while the balls can still contact and massage the skin).  Thus, one of ordinary skill in the art would have recognized a range of workable dimensions for accomplishing these conditions.  Therefore, the difference between the claimed invention and Podolsky’s disclosure does not patentably distinguish the claimed invention from the prior art, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 II. A.

    PNG
    media_image1.png
    185
    350
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    456
    444
    media_image2.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Podolsky (US 5,103,560), in view of Jones (US 6,102,875).
As to claim 9, Podolsky discloses one or more rotatable element units (recesses 9 and shoulders 12, Fig. 8), wherein each rotatable element unit 9, 12 comprises a socket 9 for hosting rotatably the rotatable element 10, and wherein one or more rotatable elements 10 have a generally spherical shape (see Fig. 1, Fig. 3, Fig. 8, col. 2, ln. 54-59).  
Podolsky does not disclose that the socket has at least three fingers for hosting the rotatable elements/balls 10.  However, Jones teaches massage device (Fig. 1, having a ball 36 and socket 34 (Fig. 3), the socket 34 having at least three fingers (spacer tabs 40, see Fig. 3, col. 4, ln. 7-20).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Podolsky so that each socket has three fingers/tabs instead of one continuous shoulder, as taught by Jones, in order reduce the friction upon rotation of the balls within the recesses.
Claims 1 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tillman et al. (US 5,662,593), in view of Podolsky (US 5,103,560).
As to claims 1 and 15, Tillman discloses a body care device (Figs. 1-3 of Tillman) for treating a skin, the body care device comprising a housing 2 and a skin treatment head (CDU housing 10, Fig. 1, Fig. 2) associated with the housing 2, and wherein the skin treatment head 10 is at least partly rotatable about an axis (see Tillman, col. 3, ln. 63 – col. 4, ln. 9); the skin treatment head 10 comprising a treatment head surface and one or more rotatable elements (balls 15) extending from the treatment head surface such that in order to apply a tangential force to rotate the rotatable elements 15, the skin treatment head is tilted relative to a skin surface (when tilted, a tangential force can still be applied to rotate the balls 15, see Figs. 1-3, col. 2, ln. 61 – col. 3, ln. 3). 
Tillman does not disclose that the skin treatment head further comprises a plurality of bristles defining a virtual edge face circumferentially surrounding the plurality of bristles and defining a virtual top face defining a first height of the bristles, wherein the rotatable elements 15 have a second height lower than the first height.
However, Podolsky teaches a plurality of bristles (brushes 52, Fig. 1, Fig. 3, Fig. 4) attachable to a skin treatment head 7 of a body care device, the bristles 52 defining a virtual edge face circumferentially surrounding the bristles 52 and defining a virtual top face defining a first height of the bristles relative to the skin treatment head surface, wherein the rotatable elements have a second height lower than the first height of the bristles (see illustrated Figs. 1 and 3 below).

    PNG
    media_image1.png
    185
    350
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    456
    444
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Tillman to include the bristles attachable to the skin treatment head around the balls, as taught by Podolsky, in order to provide a means for better distributing and spreading of the cream on the user’s skin.  
As to claim 16, the modified device of Tillman discloses the claimed invention including that the skin treatment head is fully rotatable about the axis (see Tillman, Fig. 2, col. 3, ln. 63 – col. 4, ln. 9).
As to claim 17, the modified device of Tillman discloses the claimed invention including that the body care device is a handheld device (see Tillman, Figs. 1-3 show the shape of the device being similar to a handheld shower head which is configured to be held in a user’s hand during use). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tillman et al. (US 5,662,593), in view of Podolsky (US 5,103,560), as applied to claims 1, 15, and 17 above, and further in view of Podolsky (US 5,725,483).
As to claim 18, the modified device of Tillman discloses the claimed invention including an actuator (motor M, see Tillman Fig. 2) configured to rotate the skin treatment head 10 about an axis (see Tillman, col. 3, ln. 63 – col. 4, ln. 9), but lacks detailed description as to a power source arranged within the housing.  However, Podolsdky (‘483) teaches a handheld body care device having a power source arranged within the device housing (batteries 11’, Fig. 1, col. 2, ln. 37-41).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Tillman to include the power source (batteries) arranged within the housing 2, as taught by Podolsky (‘483), in order to provide power to actuate the motor while making the device portable in use.
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tillman et al. (US 5,662,593), in view of Podolsky et al. (US 5,103,560), as applied to claims 1 and 15 above, and further in view of Caberlotto et al. (US 2016/0184175).
As to claim 19, the modified device of Tillman discloses the claimed invention except that part rotations about the axis (A) comprise oscillations over a rotation angle of 5-30°.  However, Caberlotto teaches a skin treatment head (brush workpiece 20, Fig. 3, paragraph [0127]) that rotates about an axis in part rotations/oscillations over a rotation angle of 5-30° (paragraph [0113] discloses oscillations with an amplitude of about 8° which falls within the claimed range).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device od Tillman so that the rotation of the treatment head is a part rotation having a rotation angle of about 8°, as taught by Caberlotto, in order to provide a suitable alternative and known motion for the treatment head which will accomplishes the same result of movement between the treatment head and the skin.
Allowable Subject Matter
Claims 2, 4, 5, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thiebaut (US 2015/0141884) discloses a cosmetic device having bristles surrounding massage spikes/balls (Fig. 3, paragraphs [0010]-[0015]).  
Wagner (US 2,628,611) discloses a massage device having bristles surrounding a roller.  
Berman (US 2006/0135319) discloses various interchangeable massage heads including one with bristles and one with rolling balls.  
Podolsky (US 5,133,130) discloses a shaving device having a combination of bristles and semi-spherical massaging portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785